DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  “at least one at least”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “15 t 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites “(ii) is selected from…”, however, the monomers recited in claim 6 do not correspond to the urethane (meth)acrylates of (ii) in claim 1.  Accordingly, claim 6 is indefinite.  Claim 6 will be interpreted as “(iii) is selected from…”.
Claim 9 recites the limitation "A polymerized dental composite material obtainable by" in lines 1-2.  It is unclear if the polymerized dental composite material is obtained/produced from the composite material of claim 1, or if the polymerized dental composite material is merely obtainable.  Accordingly, claim 9 is indefinite.  For the purpose of examination, claim 9 will be interpreted as a polymerized dental composite material obtained by.  Accordingly, dependent claims 13 and 17 are indefinite.
The term "elevated" in claim 9 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification recites an elevated temperature of preferably 90 to 150 oC [pg. 13, ln. 28-29], however, the specification does not provide support for other elevated temperatures which are broader than the preferred range of 90 to 150 oC.  It is unclear if temperatures less than 90 oC and/or greater than 150 oC correspond to the claimed elevated temperature.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation greater than or equal to 
Claim 10, it is unclear if the text within the parentheses (5000 cycles) and (dry) is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text within the parenthesis further limits the claim.
Claim 11, it is unclear if the text within the parentheses (5000 cycles) is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text within the parenthesis further limits the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blömker et al. (US 2012/0082958).
Regarding claims 1 and 4-9:  Blömker et al. (US ‘958) discloses dental composite materials [abstract] containing polymerizable (meth)acrylic acid esters having a tricyclo[5.2.1.02,6]decane (TCD) structure [0141-0169].  Blömker et al. (US ‘958) discloses TCD monomer containing urethane groups of Formula (1) [0314].  Blömker et al. (US ‘958) discloses Example 1 [Ex. 1; 0388-0391; Table 1, Ex. 1] contains 22.82 wt% SiO2 nanoparticles (d50 = 50 nm), 52.94 wt% silanized dental glass (d50 = 1.5 µm), 14.07 wt% silanized dental glass (d50 = 0.7 µm), 7.67 wt% TCD monomer of Formula (1) {note: TCD monomer of Formula (1) exchanged for the TCD monomer [0400] in Ex. 1; see MPEP 2131.02}, 1.92 wt% UDMA (urethane dimethacrylate [0388]), 0.43 wt% TEDMA (triethylene glycol dimethacrylate [0388]), 0.5 wt% CQ (camphorquinone [0388]), 0.075 wt% DABE (ethyl-p-N,N-dimethylaminobenzoate tert-butyl-4-methyl phenol[ 0388]) and 0.072 wt% UV absorber {corresponding to 89.83 wt% fillers; average particle size of the silanized dental glass d50 = 1.33 µm; 9.59 wt% TCD and UDMA} [Ex. 1; 0388-0391; Table 1, Ex. 1].  Blömker et al. (US ‘958) discloses curing the composition of Ex. 1 [Ex. 1; 0388-0402].  Blömker et al. (US ‘958) discloses > 75 wt% filler [0104], (a2) microparticles having an average particle size of less than 5 µm [0111] and less than 25 wt% of monomers [0042].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Note Formula (1):

    PNG
    media_image1.png
    236
    639
    media_image1.png
    Greyscale
 [0314].
Note: claim 8 further defines species of the pigment recited in claim 1.  However, as claimed, such species only further define the genus of the optional pigment (i.e. claims 1 and 8 do not require the dental composite material to comprise the pigment).
Regarding claim 3:  Blömker et al. (US ‘958) discloses nanoparticles (a1) {ex. SiO2} having a particle size of less than 60 nm [0104-0106].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claims 10-11:  Blömker et al. (US ‘958) discloses the basic claimed dental composite [as set forth above with respect to claim 9].
The claimed effects and physical properties, i.e. a flexural strength of greater than or equal to 200 Mpa, greater than or equal to 200 Mpa after 7 days of storage in water with thermocycling (5000 cycles) [instant claim 10]; elastic modulus amounts to greater than or equal to 15 to 20 Gpa after 7 days of dry storage [instant claim 11], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 12:  Blömker et al. (US ‘958) discloses the basic claimed dental composite [as set forth above with respect to claim 1]; wherein Blömker et al. (US ‘958) discloses curing the composition of Ex. 1 [Ex. 1; 0388-0402].  Blömker et al. (US ‘958) discloses nanoparticles (a1) {ex. SiO2} having a particle size of less than 60 nm [0104-0106].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claims 13-18:  Blömker et al. (US ‘958) discloses the dental composite is used for crowns, filling, stump build up, prosthesis, etc. [0300-0302].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/753428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed dental composite material of Application No. 16/753428 substantially overlaps in scope with the instant claimed dental composite material.  While Application No. 16/753428 claims a d50 of 0.7 to 7.5 µm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767